FREEDMAN, P. J.
By the amended complaint now before the court the defect pointed out on the former appeal has been obviated, and the case taken out of the rule laid down in Schlesinger v. Burland, 42 Mise. Rep. 206, 85 N. Y. Supp. 350, and brought within the general and well-recognized rule that money advanced upon a consideration which subsequently fails may be recovered back.
Interlocutory judgment overruling defendant’s demurrer to said amended complaint should be affirmed, with costs. All concur.